Citation Nr: 0810594	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  04-17 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a service-connected low back disability, 
classified as chronic lumbar strain.  

2.  Entitlement to an initial compensable evaluation for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from February 1988 to April 
1997.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

The veteran testified before a Decision Review Officer at a 
June 2004 hearing at the RO.  The veteran also testified 
before the undersigned at a September 2005 Travel Board 
hearing at the RO.  Transcripts of each hearing have been 
associated with the file.

This matter was previously before the Board in January 2006.  
At that time, the Board denied the veteran's claim for an 
initial compensable evaluation for bilateral pes planus and 
remanded the veteran's claim for an initial evaluation in 
excess of 10 percent for chronic lumbar strain for further 
development.

The veteran appealed the Board's January 2006 decision that 
denied entitlement to an initial compensable evaluation for 
bilateral pes planus to the United States Court of Appeals 
for Veterans Claims (Court).  In September 2007, the 
veteran's attorney and a representative of the VA Office of 
General Counsel, on behalf of the Secretary, filed a Joint 
Motion for Partial Remand (Joint Motion).  In a September 
2007 Order, the Court granted the motion, vacated the portion 
of the Board's January 2006 decision that denied an initial 
compensable evaluation for bilateral pes planus, and remanded 
the matter to the Board for action consistent with the Joint 
Motion.  The Joint Motion also noted that the Court did not 
have jurisdiction over the appellant's claim of entitlement 
to an initial evaluation in excess of 10 percent for a 
service-connected low back disability that was remanded by 
the Board.

After accomplishing the requested action to the extent 
possible, the RO returned the issue of entitlement to an 
initial evaluation in excess of 10 percent for service-
connected low back disability to the Board for further 
appellate consideration.


The issue of entitlement to an initial compensable evaluation 
for bilateral pes planus is addressed in the REMAND portion 
of the decision below and is REMANDED to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's chronic 
lumbar strain was productive of complaints of pain; 
objectively, the evidence shows no more than slight 
limitation of motion without muscle spasm and flexion to no 
less than 70 degrees, with no loss of motion due to fatigue 
or weakness, and no abnormal spinal contour with no competent 
evidence of associated neurologic impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for chronic lumbar strain, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292 and 5295 (as in effect prior to September 26, 
2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 
(effective from September 26, 2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefits sought.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.

In this case, the veteran is appealing the initial rating 
assignment as to his lumbar strain.  In this regard, because 
the November 1997 rating decision granted the veteran's claim 
of entitlement to service connection, such claim is now 
substantiated.  His filing of a notice of disagreement as to 
the November 1997 determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
Dingess/Hartman, 19 Vet. App. at 493.  As a consequence, VA 
is only required to advise the veteran of what is necessary 
to obtain the maximum benefit allowed by the evidence and the 
law.  This has been accomplished here, as will be discussed 
below.

The statement of the case (SOC) and supplemental statements 
of the case, under the heading "Pertinent Laws; Regulations; 
Rating Schedule Provisions," set forth the relevant 
diagnostic code (DC) for rating the low back disability at 
issue, and included a description of the rating formulas for 
all possible schedular ratings under these diagnostic codes.  
The appellant was thus informed of what was needed not only 
to achieve the next-higher schedular rating, but also to 
obtain all schedular ratings above the initial evaluation 
that the RO had assigned.  The veteran was also informed of 
the pertinent regulation change, as will be discussed below.  
Therefore, the Board finds that the appellant has been 
informed of what was necessary to achieve a higher rating for 
the service-connected disability at issue.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony at 
local RO and Travel Board hearings.  The Board has carefully 
reviewed his statements and testimony and concludes that 
there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.

In January 2006, the Board remanded the issue of entitlement 
to an initial rating in excess of 10 percent for chronic 
lumbar strain to afford the veteran a VA examination to 
determine the etiology of any lumbosacral spinal pathology 
and the nature, extent, and severity of the veteran's 
service-connected low back disability.  A letter from the AMC 
to the veteran, dated in March 2006, informed the veteran 
that the Detroit RO would schedule an examination for him in 
connection with the claim.  The veteran was notified of the 
consequences if he did not report for the examination.  The 
record then reflects that the veteran failed to report for a 
VA examination scheduled in June 2006.  The record further 
reflects that a VA examination in November 2006 was also 
cancelled because the veteran failed to report.  A VA Form 
119, dated in June 2007, indicates that a VA employee talked 
to the veteran's attorney's secretary and confirmed the 
veteran's address.  The address given by the secretary was 
the same as the address to which the veteran was mailed 
notice of the September 2005 Travel Board hearing.  A letter 
from the RO to the veteran, dated in June 2007, advised the 
veteran about another VA examination and what would happen if 
he failed to report.  The record reflects that an August 2007 
examination was cancelled as the veteran failed to report.

In this regard, the Board notes that there is a presumption 
of regularity of government process that can only be rebutted 
by clear evidence to the contrary.  Ashley v. Derwinski, 2 
Vet. App. 62 (1992).  Notification for VA purposes is a 
written notice sent to the claimant's last address of record.  
See 38 C.F.R. § 3.1(q) (2007).  There is no such clear 
evidence to rebut the presumption of notification in this 
case.  The record does not reflect that notice letters 
regarding any of the examinations were returned as 
"unclaimed," or returned as undeliverable and the veteran has 
not denied receiving them.  Even such a claim would be 
insufficient to rebut the presumption of regularity where 
there is no indication that a notice was returned as 
undeliverable.  YT v. Brown, 9 Vet. App. 195 (1996); Mason v. 
Brown, 8 Vet. App. 44 (1995) (citing Mendenhall v. Brown, 7 
Vet. App. 271, 274 (1994)).  The veteran has not provided 
good cause for his failure to report.  The evidence thus 
suggests that he received notice of the examination, and he 
simply failed to report.  The Court has held that the duty to 
assist is not a one-way street.  If a veteran wishes help in 
developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining putative evidence.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Based on the 
foregoing, the Board finds that the AOJ substantially 
complied with the mandates of its remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (finding that a remand by 
the Board confers on the appellant the right to compliance 
with the remand orders).  Therefore, in light of the 
foregoing, the Board will proceed to review and decide the 
claim based on the evidence that is of record consistent with 
38 C.F.R. § 3.655 (2007).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40 and 4.45, see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2007).  The factors involved in evaluating, and rating, 
disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint, 
or pain on movement.  Id. § 4.45.

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The veteran's service-connected low back disability has been 
rated as 10 percent disabling for the entire rating period on 
appeal, effective from April 21, 1997.  He contends that the 
severity of his condition warrants a higher evaluation. 

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting 38 C.F.R. § 4.71a, Diagnostic Code 5293, was 
effective September 23, 2002.  67 Fed. Reg. 54,345 (Aug. 22, 
2002).  The next amendment affected general diseases of the 
spine and became effective September 26, 2003.  68 Fed. Reg. 
51,454 (Aug. 27, 2003).  The Board has considered rating the 
veteran's service-connected low back disability under the 
criteria for intervertebral disc syndrome (IVDS), but the 
Board finds that such is not for consideration as the 
competent clinical evidence of record does not establish the 
presence of disc disease (see VA X-rays in July 1997, October 
2003, November 2004, and private electromyography (EMG) 
report, dated in April 2004), and service connection for disc 
disease has not been established as part of the service-
connected low back disability at issue.  The record reflects 
that a December 2005 rating decision denied service 
connection for disc disease as secondary to service-connected 
chronic lumbar strain.  Hence, the provisions of Diagnostic 
Code 5293 are not for consideration in this appeal.

Prior to September 26, 2003

As noted above, the disability at issue has been assigned a 
10 percent initial rating under Diagnostic Code 5295, 
effective from April 21, 1997.  Under Diagnostic Code 5295, 
in effect prior to September 26, 2003, lumbosacral strain 
with characteristic pain on motion warrants a 10 percent 
rating.  A 20 percent rating is for assignment for 
lumbosacral strain when there is muscle spasm on extreme 
forward bending, and unilateral loss of lateral spine motion 
in the standing position.  A 40 percent rating is warranted 
where the evidence shows the lumbosacral strain to be severe, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral spine 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Under Diagnostic Code 5292, which evaluates the severity of 
limitation of lumbar spine motion, a 10 percent evaluation is 
warranted for slight limitation of lumbar spine motion.  A 20 
percent evaluation is warranted for moderate limitation of 
lumbar spine motion.  A 40 percent evaluation is assigned for 
severe limitation of lumbar spine motion.

A report of VA examination conducted in June 1997 indicates 
that the veteran complained of a painful lower back.  
Physical examination of the lumbosacral spine revealed a 
normal gait and posture, with no deformity.  There was good 
muscle tone without any spasm or atrophy.  Extension was 20 
degrees, flexion was 75 degrees, right and left lateral 
flexion were each 25 degrees, and right and left lateral 
rotation were each 20 degrees.  There was no objective 
evidence of pain on motion.  The examiner noted that both 
lower limbs were negative for any neurological deficiency and 
the veteran's straight leg raise was 80 degrees.  It was 
further noted that X-rays of the lumbosacral spine appeared 
normal.  The pertinent diagnosis was chronic lumbar strain.  
The examination report is silent regarding complaints or 
findings for loss of bowel or bladder control.  The record 
does not contain any more pertinent competent clinical 
evidence prior to September 26, 2003.

Based on the 1997 VA examination, and considering the 
veteran's complaints of pain as set forth under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. 
App. at 206-07, the Board concludes that the overall evidence 
portrays a disability picture commensurate of lumbosacral 
strain with characteristic pain on motion.  Indeed, the next-
higher 20 percent rating is not warrant under Diagnostic Code 
5295 as the competent evidence from the 1997 VA examination 
revealed no muscle spasm or atrophy.  Although there was a 
slight loss of lateral spine motion, there was no objective 
evidence of pain with such motion.  Additionally, a 20 
percent rating is not warranted under Diagnostic Code 5292 as 
the Board finds the competent evidence does not demonstrate 
moderate limitation of the veteran's lumbar spine motion.  
Indeed, objective range of motion testing revealed that the 
veteran's extension was 20 degrees and his flexion was 75 
degrees.  Finally, as the medical evidence does not establish 
ankylosis, even with consideration of additional functional 
impairment due to pain, Diagnostic Codes 5286 and 5289 are 
not for application.  In this regard, the Board notes that 
there was no objective evidence of pain on motion on VA 
examination in June 1997.

From September 26, 2003

The diagnostic criteria pertinent to spinal disabilities in 
general were revised effective September 26, 2003.  See 68 
Fed. Reg. 51,454 (Aug. 27, 2003) (as codified in relevant 
part at 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242).  
Under these relevant provisions, lumbosacral strain or 
degenerative arthritis of the spine warrants a 10 percent 
rating for forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or muscle spasm, 
guarding or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour.  A 20 percent evaluation is 
warranted where the evidence shows forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  A 40 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain, and Diagnostic Code 5242 for degenerative 
arthritis of the spine.

In a claim for an increased rating, where the rating criteria 
are amended during the course of the appeal, the Board 
considers both the former and the current schedular criteria, 
but should an increased rating be warranted under the revised 
criteria, that award may not be made effective before the 
effective date of the change.  As such, the Board has 
evaluated the veteran's claim under both the old criteria in 
the VA Schedule for Rating Disabilities of the spine and the 
current regulations in order to ascertain which version would 
accord him the highest rating.  There is no precedential case 
law or General Counsel opinion that prohibits the application 
of a prior regulation to the period on or after the effective 
date of a new regulation.  Thus, the rule in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), overruled, in part, by 
Kuzma v. Principi, 341 F.3d 1327, 1328-29 (2003), that the 
veteran is entitled to the most favorable of the versions of 
a regulation that was revised during his appeal, allows 
application of the prior versions of the applicable 
diagnostic codes at 38 C.F.R. § 4.71a to the period on or 
after the effective dates of the new regulations.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000), see also 38 U.S.C.A. 
§ 5110(g) and 38 C.F.R. § 3.114 (2007).

An October 2003 VA spine examination report indicated that 
the veteran complained of stretching pain in his lower back 
that gets worse with movement.  The veteran reported that 
extra activity seemed to increase the pain.  The veteran 
further reported that the pain is not constant and he does 
not use a back brace or cane.  There was no leg pain.  The VA 
examiner noted that the veteran's activities of daily living 
were not affected.  The examination report indicated that the 
veteran was employed.  Physical examination revealed a normal 
heel-toe gait with normal lumbar lordosis.  The veteran's 
lower back muscle tone was good without any spasm or atrophy.  
Range of motion testing revealed extension of 30 degrees with 
complaint of pain, and flexion was 70 degrees, also with 
complaint of pain.  Left and right lateral flexion and 
rotation were each 30 degrees without any complaints.  The 
examiner noted no evidence of incoordination, weakness, 
fatigability, and that functional loss due to subjective 
complaint of pain was nil.  Examination of the veteran's 
lower limbs was negative for any neurological deficiency.  
Straight leg raise was 75 degrees with complaint of low back 
pain.  Lasegue test was negative.  The examiner noted that 
the right leg seemed to be 3/8 inch shorter than the left 
leg.  X-rays of the lumbar spine revealed minimal scoliosis, 
but were otherwise normal.  In the examiner's diagnosis, it 
was noted that the veteran had adequate range of motion of 
his low back and the X-rays were normal except for mild 
lumbar scoliosis, which was nonsymptomatic. 

A report of a private EMG, dated in April 2004, noted normal 
motor and sensory conduction velocities and distal latencies.  
The EMG report noted a normal EMG, nerve conduction study 
(NCS) of the left lower limb and related lumbar paraspinals.  
It was further noted that the study was negative for active 
lumbar radiculopathies.

A private magnetic resonance imaging (MRI) scan of the 
veteran's lumbosacral spine, conducted in April 2004, 
revealed his lumbar vertebral bodies to be of normal 
configuration, size, and signal.  It was also noted that disc 
spaces were preserved, without abnormality.  It was further 
noted that the inferior portion of the spinal cord and the 
conus were normal.  The impression was severe facet arthritis 
at L1-L2, L2-L3, L3-L4, and L4-L5 levels, causing bilateral 
neural foraminal stenosis.  The MRI report indicated that 
neural foraminal narrowing may be due to a combination of 
facet arthritis and congenitally short pedicles.  A clinical 
correlation was suggested.

At the June 2004 RO hearing, the veteran testified that he 
had had pain in his back, was not able to play basketball, 
and took anti-inflammatory medications.  (See RO Transcript 
"Tr." at 2-3.)

At a September 2004 VA examination, the veteran reported a 
painful low back, but he noted that it is not always such.  
The veteran reported the pain was 10/10 at its worse and that 
the pain was mostly on his left side.  It was noted that 
medications seemed to help him.  Activities of daily living 
were noted as being somewhat limited, but his work was not 
affected.  The examination report reflects that the veteran 
does not wear a back brace or use a cane.  Repetitive motion 
increased the pain, but there was no radiation of the pain.  
Lumbosacral spine examination revealed normal lumbar lordosis 
with no spasm or scoliosis.  Range of motion was extension of 
30 degrees with complaint of pain, and flexion of 75 degrees, 
also with complaint of pain.  Left and right lateral flexion 
and rotation were each 30 degrees without any pain.  There 
was no evidence of incoordination, weakness, and 
fatigability.  Functional loss due to subjective complaint of 
pain was absent.  It was noted that both lower limbs were 
negative for any neurological deficiency.  It was further 
noted that there was a 1/2 inch shortening of the left leg.  
Straight leg raise was 75 degrees on the right and 70 degrees 
on the left, without complaint of pain.  Lasegue test was 
negative.  Sacroiliac strain was not painful.  X-rays of the 
lumbosacral spine taken in conjunction with this examination 
revealed mild scoliosis with a convexity the left.  It was 
further noted that disc spaces were well preserved and there 
was no evidence of arthritis and the facet joints were open.  
A VA MRI of the lumbar spine, conducted in September 2004, 
revealed no evidence of post-traumatic abnormality.  Mild 
degenerative changes involving the lower lumbar spine were 
noted.  The diagnosis was a history of chronic low back pain 
without any significant remission over the years.  

In reviewing the evidence of record since the September 26, 
2003 regulation change in conjunction with the rating 
criteria (Diagnostic Codes 5292 and 5295) as in effect prior 
to September 26, 2003, the Board finds that the veteran's 
disability picture does not more nearly approximate the 
criteria for a 20 percent rating.  Although the veteran 
complained of pain, the 2003 VA examination revealed lumbar 
flexion to 70 degrees and extension to 30 degrees.  Upon 
range of motion testing at the 2004 VA examination, the 
veteran had flexion to 75 degrees and extension to 30 
degrees, each with complaint of pain.  The Board finds these 
range of motion findings to be consistent with no more than 
slight limitation of lumbar spine motion, even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45 and the DeLuca 
principles.  In this regard, the 2003 VA examiner noted that 
the veteran's function loss due to subjective complaint of 
pain was nil.  See also September 2004 VA examination report.  
Further, neither the 2003 nor 2004 VA examination reports 
noted evidence of incoordination, weakness, or fatigability.

Additionally, Diagnostic Code 5295 does not afford a higher 
rating.  Indeed, the 2003 and 2004 VA examination reports 
both reveal no spasm upon physical examination.  Furthermore, 
the veteran's left and right lateral flexion and rotation, as 
measured at the 2003 and 2004 VA examinations, was 30 degrees 
without complaint of pain.  See 38 C.F.R. § 4.71a, General 
Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V 
(2007) (noting the normal range of motion for the cervical 
and thoracolumbar spine).  For the period from September 26, 
2003, as considered under the old rating criteria, the Board 
finds that the competent evidence reveals the veteran's 
chronic lumbar strain to be most nearly approximated by the 
current 10 percent rating.  The Board has again considered 
38 C.F.R. §§ 4.40 and 4.45 and the DeLuca principles, and, 
for reason discussed above, finds the 10 percent rating to be 
most consistent with the veteran's disability picture.  

The Board will now consider the veteran's lumbar spine 
disability under the General Rating Formula for Diseases and 
Injuries of the Spine, effective September 26, 2003, and 
initially notes that the objective range of motion findings, 
detailed above, do not meet the criteria for the next-higher 
20 percent rating under the general rating formula for the 
spine.  The Board also notes that the 2003 and 2004 VA 
examinations did not reveal evidence of muscle spasm or 
guarding productive of an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  Indeed, the veteran had a normal heel-toe gait 
upon VA examination in 2003.  X-rays of the veteran's lumbar 
spine, as noted in the October 2003 VA examination report, 
revealed mild lumbar scoliosis, which was nonsymptomatic.  
However, there was no muscle spasm noted at that time, nor on 
VA examination in September 2004.  The Board acknowledges the 
veteran's complaints of pain, as noted above in the October 
2003 and September 2004 VA examination reports.  However, the 
Board finds that, even with consideration of the DeLuca 
principles, the veteran's disability picture is not more 
nearly approximated by the next-higher 20 percent rating.  
Indeed, the 2003 and 2004 VA examination reports reflect that 
the veteran did not use a back brace or a cane.  Although the 
2004 VA examination report noted that the veteran's 
activities of daily living were somewhat affected, it noted 
that the veteran's ability to work was not affected.  The 
Board also finds that the veteran's complaints of back pain 
at the September 2005 hearing have been contemplated in the 
current 10 percent rating.  Thus, based on the analysis of 
those criteria set forth above, the veteran remains entitled 
to no more than a 10 percent evaluation for the 
manifestations of his service-connected chronic lumbar strain 
for the period from September 26, 2003, as considered 
pursuant to the revised rating criteria, effective September 
26, 2003.

As the leg length discrepancy, indicated by the evidence 
detailed above, has not been clinically dissociated from the 
service-connected back disability, the Board has considered 
Diagnostic Code 5275, which pertains to shortening of the 
bones of the lower extremity.  Under that provision, when the 
shortening is from 1-1/4 to 2 inches (3.2 centimeters to 5.1 
centimeters), a 10 percent rating is assigned.  In this 
regard, the October 2003 VA examiner noted that the veteran's 
right leg seemed to be 3/8 inch shorter than his left leg.  
Additionally, the 2004 VA examination report indicates that 
there was a 1/2 inch shortening of the veteran's left leg.  
Thus, based on the foregoing evidence, additional 
compensation under Diagnostic Code 5275 is not warranted as 
the evidence does not reflect a compensable disability.  
There are no other relevant diagnostic codes for 
consideration here.

At this time, the Board calls attention to Note (1) of the 
General Rating Formula for Diseases and Injuries of the 
Spine, which provides that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, are separately evaluated under 
an appropriate diagnostic code.  As the evidence prior to 
September 26, 2003 did not contain sufficient objective 
findings from which to award a compensable rating for 
neurologic symptomatology neither does the clinical evidence 
of record from September 26, 2003.  There is no showing that 
from September 26, 2003 the veteran objectively manifests 
neurologic symptoms as a consequence of the service-connected 
low back disability.  In this regard, the October 2003 and 
November 2004 VA examination reports are silent for 
complaints or findings regarding loss of bowel or bladder 
control.  

In conclusion, the Board finds that the currently assigned 10 
percent rating for the veteran's service-connected chronic 
lumbar strain is appropriate.  The Board also finds that the 
evidence has not reflected that staged ratings are 
appropriate at any time throughout the appeal.  Fenderson, 12 
Vet. App. at 126.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for chronic lumbar strain, is denied.


REMAND

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2007).  

Under 38 U.S.C.A. § 5103A(d) (West 2002) and 38 C.F.R. 
§ 3.159(c)(4) (2007), the VA has a duty to assist a claimant 
by providing a medical examination when the medical evidence 
is not sufficient to allow the Secretary to make a 
determination on the claim.  The Joint Motion noted that a 
remand to the Board was necessary to ensure the appellant 
received a thorough and contemporaneous examination with 
regard his service-connected bilateral pes planus disability.  
See 38 C.F.R. § 3.327 (2007); see also Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).  

In this regard, the Joint Motion noted that the most recent 
medical evidence of record before the Board in January 2006 
was a private examination report from a podiatrist, dated in 
April 2004.  The Joint Motion also noted that the veteran 
testified at the June 2004 and September 2005 hearings that 
his service-connected bilateral foot disability had worsened.  
As such, the Joint Motion noted that record appeared to 
suggest that the veteran's bilateral foot disability had 
worsened since the receipt of the last piece of medical 
evidence (in April 2004) and the Board's January 2006 
decision.  In light of this, the Board finds a remand is 
necessary to obtain contemporaneous examination to ascertain 
the present level of disability of the veteran's service-
connected bilateral pes planus.  



Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
podiatry examination, at an appropriate 
VA facility to ascertain the nature and 
extent of the veteran's service-connected 
bilateral pes planus.  

The examiner should specifically comment 
on the clinical manifestation, to include 
whether the veteran's bilateral pes 
planus is manifested by weight-bearing 
line over or medial to the great toe, 
inward bowing of the tendo achillis, pain 
on manipulation and use of the feet, 
deformity (pronation, abduction, etc.), 
level of pronation and/or abduction, 
swelling on use, characteristic 
callosities, and/or spasm of the tendo 
achillis on manipulation, not improved by 
orthopedic shoes or appliances.

The examiner should state whether there 
is additional functional limitation due 
to factors such as pain, weakness, 
fatigability, or incoordination.  If 
there is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the examination 
report.  Additionally, the examiner is 
asked to provide a full description of 
the effects of this disability on the 
veteran's ordinary activity.

All necessary tests should be conducted.  
The claims folder should be reviewed in 
conjunction with such evaluation, and the 
examination report should indicate that 
such review was performed.  The examiner 
must explain the rationale for all 
opinions given.

2.  Thereafter, readjudicate the issue of 
entitlement to an initial compensable 
evaluation for bilateral pes planus on 
appeal, to include consideration of 
staged ratings.  If the benefit sought is 
not granted, issue a supplemental 
statement of the case and afford the 
appellant and his representative an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West 
Supp. 2007).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


